       Case 4:19-cv-01973-HSG Document 103 Filed 03/01/21 Page 1 of 5




 1 MCGUIREWOODS LLP
   David C. Powell SBN #129781
 2 dpowell@mcguirewoods.com
   Carolee Anne Hoover SBN #282018
 3 choover@mcguirewoods.com
   Two Embarcadero Center
 4 Suite 1300
   San Francisco, CA 94111-3821
 5 Telephone: 415.844.9944
   Facsimile: 415.844.9922
 6
   MCGUIREWOODS LLP
 7 K. Issac deVyver, Pro Hac Vice
   kdevyver@mcguirewoods.com
 8 Nellie Hestin, Pro Hac Vice
   nhestin@mcguirewoods.com
 9 260 Forbes Avenue
   Suite 1800
10 Pittsburgh, PA 15222
   Telephone: 412.667.7909
11 Facsimile: 412.667.7993

12 Attorneys for Defendant Wells Fargo Bank, N.A.

13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16 ANNIE CHANG, TIGER CHANG                     CASE NO. 4:19-cv-01973-HSG
   INVESTMENTS, LLC, ASIANS
17 INVESTING IN REAL ESTATE, LLC,               JOINT STIPULATION AND
   MELANIE GONZALES, GARY                       ORDER TO SET BRIEFING
18 GONZALES, and G&M YOU-NIQUES                 SCHEDULE FOR WELLS FARGO’S
   PROPERTY LLC, Individually and On            MOTION TO STAY
19 Behalf of All Others Similarly Situated,

20                Plaintiff,

21         vs.

22 WELLS FARGO BANK, N.A.,

23                Defendant.

24

25

26

27

28
                                                                         4:19-cv-01973-HSG
      JOINT STIPULATION AND ORDER TO SET BRIEFING SCHEDULE FOR WELLS FARGO’S MOTION TO
                                             STAY
       Case 4:19-cv-01973-HSG Document 103 Filed 03/01/21 Page 2 of 5




 1          Pursuant to Northern District of California Civil Local Rules 7-11 and 7-12 and the Court’s

 2 Standing Order, Defendant Wells Fargo Bank, N.A. (“Defendant”) through counsel, with the

 3 agreement of counsel for Plaintiffs Annie Chang, Tiger Chang Investments, LLC, Asians Investing

 4 in Real Estate, LLC, Melanie Gonzales, Gary Gonzales, and G&M You-Niques Property LLC

 5 (collectively, “Plaintiffs”), hereby stipulate as follows:

 6                                               RECITALS
 7          WHEREAS, Plaintiffs brought this class action lawsuit alleging Wells Fargo aided and
 8 abetted an alleged Ponzi scheme conceived by non-parties Jerome and Shaun Cohen and their

 9 entities Equitybuild, Inc. and Equitybuild Finance, LLC f/k/a Hard Money Company, LLC

10 (collectively, “Equitybuild”) (ECF 1);

11          WHEREAS, Equitybuild is not a named party in this case, however, the SEC has filed a
12 lawsuit against Equitybuild titled SEC v. Equitybuild, Inc., et al., which is currently pending in the

13 United States District Court, Northern District of Illinois, Case No. 18-cv-05587 (the “Receivership

14 Action”);

15          WHEREAS, the Receiver in the Receivership Action is currently in the process of selling
16 properties and marshalling assets to pay creditors/claimants of the scheme, including the victims of

17 the scheme that comprise Plaintiffs’ proposed class. The Receiver is currently holding over $55

18 million in Equitybuild assets to eventually distribute to creditors/claimants and has approximately

19 fifty additional Equitybuild owned properties to liquidate and distribute those proceeds to

20 creditors/claimants;

21          WHEREAS, on February 8, 2021 the Parties filed an Updated Joint Case Management
22 Statement setting forth their respective statements and positions of the case. Wells Fargo submitted

23 its intention to file a Motion to Stay pending resolution of the related Receivership Action and

24 Plaintiffs indicated that they were inclined to oppose Wells Fargo’s motion (ECF 97);

25          WHEREAS, during the February 9, 2021 Case Management Conference, the Court ordered
26 the Parties to meet and confer and file a stipulation and proposed order to stay the case by February

27 19, 2021, or alternatively for Wells Fargo to file a Motion to Stay by March 1, 2021 if an agreement

28 was not reached (ECF 98);
                                                  1                                4:19-cv-01973-HSG
      JOINT STIPULATION AND ORDER TO SET BRIEFING SCHEDULE FOR WELLS FARGO’S MOTION TO
                                             STAY
       Case 4:19-cv-01973-HSG Document 103 Filed 03/01/21 Page 3 of 5




 1          WHEREAS, in light of the pending parallel Receivership Action and potential that the

 2 distribution from the Receivership may affect Plaintiffs and putative class members’ alleged

 3 damages and the manner in which alleged damages may be calculated, the Parties filed a Joint

 4 Stipulation agreeing that a stay of the case is necessary pending further progress in the Receivership

 5 Action (ECF 99);

 6          WHEREAS, on February 23, 2021 the Court held a telephonic status conference and asked

 7 the parties to address the length of the stay and how the stay will advance the discovery and issues

 8 in this case, and the Court ordered the Parties to meet and confer and file a revised stipulation and

 9 proposed order by February 26, 2021;

10          WHEREAS, the Parties met and conferred;

11          WHEREAS, Plaintiffs no longer believe that a stay is warranted, taking into account the

12 Court's concern about a stay of indefinite length, and having learned that the Receivership process

13 is unlikely to be materially advanced in the next three or six months;

14          WHEREAS, Wells Fargo maintains that a stay is appropriate and, as originally

15 contemplated, Wells Fargo intends to file a motion to stay (ECF 97 and 98);

16          WHEREAS, based on the foregoing, the Parties agree that in order to fully brief the issues

17 for the Court, Wells Fargo will file a motion to stay by March 12, 2021, Plaintiffs’ Response will

18 be due on March 19, 2021, and Wells Fargo’s Reply will be due on March 26, 2021.

19          NOW THEREFORE, undersigned counsel for the Parties, having met and conferred and

20 good cause appearing, hereby stipulate and agree that Wells Fargo will file a motion to stay by

21 March 12, 2021, Plaintiff’s response will be due on March 19, 2021, and Wells Fargo’s Reply will

22 be due on March 26, 2021.

23

24                                            STIPULATION
25          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs
26 and Wells Fargo through their respective undersigned counsel that:

27          1.     Wells Fargo shall file a Motion to Stay this case by March 12, 2021;
28          2.     Plaintiff’s Response shall be due on March 19, 2021; and
                                                 2                                 4:19-cv-01973-HSG
      JOINT STIPULATION AND ORDER TO SET BRIEFING SCHEDULE FOR WELLS FARGO’S MOTION TO
                                             STAY
       Case 4:19-cv-01973-HSG Document 103 Filed 03/01/21 Page 4 of 5




 1          3.     Wells Fargo’s Reply shall be due on March 26, 2021.

 2          4.     All other signatories listed, and on whose behalf the filing is submitted, concur with

 3 the content of this stipulation and have authorized the filing.

 4 IT IS SO STIPULATED.

 5

 6 DATED: February 26, 2021                   MCGUIREWOODS LLP

 7
                                              By: /s/ David C. Powell
 8                                                David C. Powell
                                                  Carolee Anne Hoover
 9                                                Two Embarcadero Center
                                                  Suite 1300
10                                                San Francisco, CA 94111
11                                                Telephone: (415) 844-9944
                                                  Facsimile: (415) 844-9922
12
                                                     K. Issac deVyver (pro hac vice)
13                                                   Nellie Hestin (pro hac vice)
                                                     260 Forbes Avenue
14                                                   Suite 1800
15                                                   Pittsburgh, PA 15222
                                                     Telephone: (412) 667-7909
16                                                   Facsimile: (412) 667-7993

17                                                   Attorneys for Defendant
18 DATED: February 26, 2021                   GOLDMAN SCARLATO & PENNY P.C.
19
                                              By: /s/ Mark S. Goldman
20                                                Mark S. Goldman (Pro Hac Vice)
                                                  Paul J. Scarlato (Pro Hac Vice)
21
                                                  8 Tower Bridge, Suite 1025
22                                                161 Washington Street
                                                  Conshohocken, PA 19428
23                                                Telephone (484)342-0700
24                                                   Eve H. Cervantez
                                                     ALTSHULER BERZON LLP
25
                                                     117 Post Street, Suite 300
26                                                   San Francisco, CA 94108
                                                     Tel: (415) 421-7151
27                                                   Facsimile: (415) 362-8064
28
                                                 3                                 4:19-cv-01973-HSG
      JOINT STIPULATION AND ORDER TO SET BRIEFING SCHEDULE FOR WELLS FARGO’S MOTION TO
                                             STAY
     Case 4:19-cv-01973-HSG Document 103 Filed 03/01/21 Page 5 of 5




 1                                          Alan L. Rosca (Pro Hac Vice)
                                            GOLMAN SCARLATO & PENNY P.C.
 2                                          23250 Chagrin Blvd., Suite 100
                                            Beachwood, OH 44122
 3
                                            Telephone: (484)342-0700
 4
                                            Jonathan Gardner (Pro Hac Vice)
 5                                          Christine M. Fox. (Pro Hac Vice)
                                            LABATON SUCHAROW LLP
 6                                          140 Broadway
                                            New York, NY 10005
 7
                                            Telephone: (212) 907-0700
 8                                          Facsimile ( 212) 818-0477
                                            jgardner@labaton.com
 9                                          cfox@labaton.com
10                                          Attorneys for Plaintiffs, Individually
11                                          and on behalf of all others similarly situated.

12

13 IT IS SO ORDERED.

14

15 DATED: 3/1/2021

16

17
                                            Honorable Haywood S. Gilliam, Jr.
18                                          United States District Judge

19

20

21

22

23

24

25

26

27

28
                                        4                                   4:19-cv-01973-HSG
     JOINT STIPULATION AND ORDER TO SET BRIEFING SCHEDULE FOR WELLS FARGO’S MOTION TO
                                            STAY
